Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 1 of 14




            Exhibit 5
                            Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 2 of 14




           Claim                                             Analysis
    [19.1] A modular To the extent preamble is limiting, Dell Technologies (“Defendant”) makes, uses, sells
    computer     user and/or offers for sale a modular computer user interface system.
    interface system
    comprising:       This element is infringed literally, or in the alternative, under the doctrine of
                      equivalents.

                         For example, Defendant provides XPS 15 1 (used herein as an exemplary product) and
                         auxiliary modules including but not limited to C2G USB C Dock with 4K HDMI, VGA,
                         Ethernet, SD Reader and Power Delivery up to 100W - docking station - VGA, HDMI 2
                         (hereinafter referred as C2G USB C Dock) (used herein as an exemplary product) which
                         collectively form a modular computer user interface system.




1
   While XPS 15 has been used as an exemplary infringing product, all Dell laptops including but not limited to Vostro Series,
Inspiron Series, XPS Series, G Series, Rugged Series, Latitude Series and/or Alienware Series as well as variants and versions of
these products have same functionality. The presently charted exemplary infringing product is representative for purposes of
illustrating infringement of the other Dell devices.
2
 While C2G USB C Dock with 4K HDMI, VGA, Ethernet, SD Reader and Power Delivery up to 100W - docking station - VGA, HDMI has
been used as an exemplary infringing product, all Dell docking station including but not limited to Kensington SD5600T
Thunderbolt 3 and USB-C Dual 4K Hybrid Docking Station, Kensington SD5700T Thunderbolt 4 Dual 4K Docking Station with 90W
PD, Kensington SD4900P USB-C and USB 3.0 Triple 4K Hybrid Docking Station, Portable Dual Display Universal USB 3.0 Dock -
VT100 – VisionTek, Triple Display USB-C Laptop Docking Station with Power Passthrough - VT2000 – VisionTek, Triple Display USB-C
Docking Station with 85W Power Delivery - VT2500 – VisionTek, and Targus USB-C Multi-Port Single Video Adapter and Card Reader
with 100W PD Pass-Through - Docking station - USB-C - HDMI as well as variants and versions of these products have same
functionality. The presently charted exemplary infringing product is representative for purposes of illustrating infringement of the
other Dell devices.



                                                                                                                                  1
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 3 of 14




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-
accessories#techspecs_section


                                                                                      2
                  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 4 of 14




[19.2]       a Defendant provides a modular computer user interface system comprising a processor.
processor,
               This element is infringed literally, or in the alternative, under the doctrine of
               equivalents.

               For example, Defendant’s XPS 15 comprises a processor including but not limited to
               9th Generation Intel Core i7-9750H processor.




               Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
               laptop/xn7590edldh#features_section




                                                                                                     3
                      Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 5 of 14




                   Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                   laptop/xn7590edldh#features_section
[19.3] a platform Defendant provides a modular computer user interface system comprising a platform
including        a including a keyboard mounted thereon, said processor electrically connected to and
keyboard           responsive of data communication from said keyboard.
mounted thereon,
said     processor This element is infringed literally, or in the alternative, under the doctrine of
electrically       equivalents.
connected to and
responsive      of For example, Defendant’s XPS 15 comprises a platform including a Backlit keyboard
data               mounted thereon. XPS 15 (used herein as an exemplary product) comprises a
communication      processor including but not limited to 9th Generation Intel Core i7-9750H processor
from          said which is electrically connected to the Backlit keyboard and processes user input from
keyboard,          the Backlit keyboard.




                                                                                                       4
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 6 of 14




                                                        Platform including a
                                                        keyboard mounted
                                                               thereon




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section (annotated)




                                                                                      5
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 7 of 14




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




                                                                                      6
                         Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 8 of 14




                      Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                      laptop/xn7590edldh#features_section




                       Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
                       laptop/xn7590edldh#features_section
[19.4] at   least one Defendant provides a modular computer user interface system comprising at least one
auxiliary     module auxiliary module secured to said platform in segregated relation to said keyboard,
secured      to said wherein said auxiliary module includes a card reader unit.
platform            in



                                                                                                             7
                         Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 9 of 14




segregated            This element is infringed literally, or in the alternative, under the doctrine of
relation to said      equivalents.
keyboard,
wherein        said   For example, Defendant provides C2G USB C Dock (“auxiliary module”) which includes
auxiliary module      a card reader unit. The C2G USB C Dock is not an integral part of the platform and is
includes a card       connected to the platform using USB-C interface assembly in segregated relation to the
reader unit, and      keyboard of XPS 15.




                      Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
                      reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-
                      accessories#techspecs_section




                                                                                                           8
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 10 of 14




Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-
accessories#techspecs_section




Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-



                                                                                   9
                     Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 11 of 14




                  accessories#techspecs_section
[19.5]        an Defendant provides a modular computer user interface system comprising an interface
interface         assembly at least partially connected to said platform and structured to operatively
assembly at least interconnect said auxiliary module and said processor.
partially
connected to said This element is infringed literally, or in the alternative, under the doctrine of
platform     and equivalents.
structured     to
operatively       For example, Defendant’s C2G USB C Dock (“auxiliary module”) comprises an USB-C
interconnect said interface assembly. The C2G USB C Dock is connected to XPS 15 through the USB-C
auxiliary module interface assembly. XPS 15’s processor recognizes the C2G USB C Dock and further
and          said initiates operations to transfer photos and videos.
processor.




                  Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
                  reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-
                  accessories#techspecs_section




                                                                                                    10
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 12 of 14




Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-
accessories#techspecs_section




Source: https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-
reader-and-power-delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-



                                                                                  11
  Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 13 of 14




accessories#techspecs_section




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




Source: https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-
laptop/xn7590edldh#features_section




                                                                                  12
                     Case 6:21-cv-00306 Document 1-5 Filed 03/29/21 Page 14 of 14




1. List of References

  1. https://www.dell.com/en-us/shop/dell-laptops/xps-15-laptop/spd/xps-15-7590-laptop/
     xn7590edldh#features_section, last accessed on March 18, 2021.
  2. https://www.dell.com/en-us/shop/c2g-usb-c-dock-with-4k-hdmi-vga-ethernet-sd-reader-and-power-
     delivery-up-to-100w-docking-station-vga-hdmi/apd/aa574316/pc-accessories#techspecs_section , last
     accessed on March 18, 2021.




                                                                                                     13
